SALES-PURCHASE CONTRACT OF NOMINAL SHARES CELEBRATED BY: A) ING. EMILIO ACUNA
PERALTA BY HIS OWN RIGHT AND REPRESENTIN MR. CARLOS ACUNA ARANDA HEREIN AFTER
NAMED "THE SELLER" AND B) CORPORACION AMERMIN, S.A. DE C.V. REPRESENTED IN THIS
ACT BY ING. RAMIRO TREVIZO LEDEZMA IN HIS CHARACTER AS SOLE ADMINISTRATOR AND
WHO HEREIN AFTER WILL BE CALLED "AMERMIN PURCHASER" AND C) ING. RAMIRO TREVIZO
LEDEZMA BY HIS OWN RIGHT AND WHO HEREIN AFTER WILL BE CALLED "TREVIZO
PURCHASER"; SAME PARTIES THAT SUBJECT THEMSELVES TO THE FOLLOWING DECLARATIONS
AND CLAUSES:




DECLARATIONS




A. "The Seller" declares that:




1. He is of Mexican nationality, native of the town of Cumpas, State of Sonora;
born on the 19th October 1950; married to Mrs. Rosa Emma Sanchez de Acuna under
the bond of separation of goods and that his address is: Av. Independencia
number 3010, Colonia Santa Rosa of the same city of Chihuaua, Chih., and Federal
Taxpayers Registry number AUPE501019SP6; likewise, he declares to be current in
his income tax and able to commits himself and contract.




2. That he is title holder of 1700 (One thousand seven hundred) shares, totally
paid for, representing 85% (Eighty five per cent) of the mercantile society's
social capital known as Compania Minera La Escuadra, S.A. de C.V., same shares
that are free of any responsibility and encumbrance, lien or any other
restriction of dominion.




3. That he is representing Mr. Carlos Arnoldo Acuna Aranda who is title holder
and in possession of 300 (Three hundred) shares, free of any encumbrance, lien
or any other restriction of dominion; totally paid for and representing 15%
(Fifteen per cent) of the social capital of Compania Minera La Escuadra, S.A. de
C.V. Such representation was granted to him at the city of Chihuahua, Chih., on
the 21st day of July 2006 through Special Power for Acts of Dominion, conferred
before Notary Public number 28 that he might celebrate under the terms he deems
convenient, a shares Sales-Purchase contract with Corporacion Amermin, S. A. de
C. V. and Ing. Ramiro Trevizo Ledezma as purchasers, relative to the totality of
the 300 (Three hundred) shares of Compania Minera La Escuadra, S.A. de C.V. and
representing the social capital of such Society; to celebrate and sign any
necessary document to carry out the operation, inclusive of the faculty to
endorse in ownership the shares or, be it the case, the certificate of
contribution in favor of Corporacion Amermin, S.A. de C.V. and of its Legal
Representative, Ing. Ramiro Trevizo








--------------------------------------------------------------------------------

Ledezma; to vote and adopt in writing resolutions taken out of Assembly with the
same validity as if taken in a meeting of a General or Special Assembly; to name
managers or administrators inclusive of the faculty to set time limits, modes
and conditions for such nomination; to be irrevocable; dispense the guarantee to
insure the responsibilities that the managers or administrators might commit
themselves to during the performance of their duties; to receive payment and
values and to extend receipts: Negotiate; obtain and accept the granting of real
and personal guarantees from third parties; adopt and subscribe all types of
acts, documents, resignations, instruments or related attachments necessary to
formalize the resolutions and agreement adopted on the Society's administration,
including the celebrating of all kinds of contracts and agreements be these
private or before Public Broker or any other officer in need of knowledge of
matters convenient or necessary to follow through with the operation.




4. That Compania Minera La Escuadra, S.A. de C.V. is a mercantile society
established in the city of Chihuahua, Chih., on the 23rd day of the month of
November 1984 through writ number 5979 granted before Notary Public number 21,
and registered on the 18th February 1985 under inscription number 105, and Folio
27 of Book 379 of the Section of Commerce of the Public Registry of Commerce of
the city of Chihuahua, Chih.; and that its object is: a) Acquire through request
before the Secretary of Energy, Mines and Government Dependant Industries or by
any other legal means, mining concessions including those within National
reserves referred to in fraction III of Article 72 of the Ruling Law of the 27th
Constitutional Article in current mining matters, in addition of tailings and
earth dumps for exploration and exploitation of all kinds of metallic and non
metallic minerals; b) acquire and set up ore dressing and metallurgical plant 3
for the mechanical and metallurgical treatment of the substances referred to as
well as to carry out foundry and refining operations with same substances be
this of our property or from third parties and to obtain through request or any
other legal means concessions for this kind of operations when required and in
conformity with the mentioned Mining Law; c) Buy, sell and in general carry out
any kind of acts of commerce with metallic and non metallic minerals, as well as
of the products derived from same; d) extend all kinds of technical and
administration services to industrial and trade companies in general and
especially to mining and metallurgical; e) acquire and negotiate under legal
terms all types of shares, participations and values in other societies and
associations, as well as to acquire, alienate, encumber, lien and emit all kinds
of titles of credit, effects of commerce and other similar acts; f) purchase,
sell and dispose of all kinds of personal and real estate property necessary for
the purpose of its object; g) acquire concessions for the benefit of water usage
necessary for the production of electric power and mining exploration; h) in
general, carry out all kinds of acts and contracts necessary for the
accomplishment of its social object.








--------------------------------------------------------------------------------

5. That Compania Minera La Escuadra, S.A. de C.V. is title holder of the mining
concession rights of the lots detailed following, located in the Municipality of
Bacoachi, State of Sonora and that hereafter will be termed "The Lots":




NAME OF LOT

TITLE

TYPE

SURFACE

Dos Amigos

222511

Exploitation

24.4306 Hectares

El Picacho

161838

Exploitation

2 1.0000 Hectares

Picacho I

222925

Exploitation

2,155.6890

Hectare

Mis Recuerdos

214776

Exploitation

2.1708 Hectares

Picacho II

218818

Exploitation

448.5564 Hectares

Picacho III

222789

Exploitation

4.9217 Hectares

Creston

226154

Exploitation

84.0000 Hectares




6. That the mining concessions described above are current in their obligation
that the Mining Law and its Ruling impose on title holders of same, and they are
not or have not incurred in situations or infractions that might cause their
cancellation.




7. Likewise, it declares that it is an established company and in the event that
due to its conduct, a problem or an obligation might arise derived from the
Labor, Fiscal or Social Security Matter Laws, it personally assumes the
responsibility as seller of the society's shares, the joint responsibility and
compromise of putting a solution to any problem and, be it the case, to pay for
such obligations that might stem out from a prior date to the date of signature
of this contract.




8. That Compania Minera La Escuadra, S.A. de C.V. has established a temporary
release of rights contract with the Mexicana. de Cobre, S.A. de C.V. corporation
for the exploration and exploitation of the mining concession detailed
following:




NAME OF LOT

TITLE

TYPE

SURFACE

Unificacion Rey

206327

Exploitation

      495.3292

de Oro

      Hectares




The referred temporary release of rights contract is current up to the 01
November 2006.








--------------------------------------------------------------------------------

9. That Compania Minera La Escuadra, S.A. de C.V. has an established contract
with the Mexicana de Cobre, S.A. de C.V. corporation for the supply of materials
that holds them together in a labor and production relationship; however,
payments from Mexicana de Cobre, S.A. de C.V. delays these approximately 90
natural days against delivery of invoice fulfilling all fiscal requirements.




10. That in the assets of Compania Minera La Escuadra, S.A. de C.V. are included
those personal properties that are listed in the equipment inventory which,
having been duly signed in conformity by both parties, is attached as an
integral part of this present contract as Appendix "A"".




11. That currently there exists between "The Seller" and the land tenants and
commoners of the area where the mining lots are located as referred in numerals
5 & 8 of Declaration of this present contract, various agreements whereby "The
Seller" is committed to carry out works, roads, dams, reservoirs, cattle guards,
etc. Such work are carried out with Compania Minera La Escuadra, S.A. de CN.
resources as a counter benefit for the acquisition of permits from the land
tenants and commoners allowing for access to "The Lots".




12. That the exploitation tasks and current operations by Compania Minera La
Escuadra, S.A. de CN. being carried out at the ore dressing plant located in the
Municipality of Bacoachi, State of Sonora same that is listed in the relation of
personal property referred in numeral 10 of the Declaration of this present
contract and that is described in Appendix "A".




13. "The Seller" declares that most of the equipment and machinery, property of
Compania Minera La Escuadra, S.A. de C.V., is installed in premises
approximately 10 hectares in surface, 10 meters off the high way joining Canine
and Bacoachi and distant 2 kilometers from the town of Bacoachi, Sonora.. Said
premises are owned by the Bacoachi commoners. "The Seller" has an agreement
established with such people for the use of said land for a period of 15 years.
To date it has paid in advance an 8 years usage and there still remains a 7
years pending debt which must also be paid in advance, an amount of $70,000.00
Mexican Currency (Seventy thousand Mexican Pesos).




B. "Amermin Purchaser" declares that:




1. That it is a mercantile society established in accordance to Mexican laws, in
the city of Chihuahua, State of Chihuahua on the 9th August 1995 as per Writ
9311 of Volume 173, authorized on the I 10th August 1995 by Notary Public number
2 for the Morelos Judicial District of the State of Chihuahua; inscribed in the
Public Registry of Commerce per Folio of the Registry's Administration System
number 21164* 10; its Federal Taxpayers Registry to








--------------------------------------------------------------------------------

be number CAM.950810-K77; and that its social object is the purchase, sale,
acquisition by whatever concept, lien, trade, import and export of all kinds of
mineral and related articles with the mining, and metallurgical industry in
general, with civil engineering and with construction in general; and that it is
able, among other activities, to acquire mining concessions for exploration and
exploitation, contractual rights on exploration and exploitation of any kind of
minerals, as well as to alienate, encumber or in any other way arrange of such
mining concessions and rights; to exploit earth dumps, tailings, grease pile,
drosses and any other kind of articles or materials related to its social
object.




2. That its legal representative has been endowed with the broadest faculties
and General Powers for Litigation and Collection, Administration Acts and of
Dominion to manage the business and the social goods, as stated and proven in
the Society's Constitution Writ and that have not been revoked or limited in any
way whatsoever and thus, he is vested with all the legal faculties to celebrate
this present contract




3.- That he has the judicial capacity, the economic and technical resources and
the knowledge to instrument the necessary acts to execute the object of the
present contract.




4.- Parties jointly manifest that it is their free will to celebrate this
present instrument within the framework of the Mining Law, the Code of Commerce,
the General Law of Mercantile Societies, the General Law of Titles and Credit
Operations, the Federal Civil Code and the Civil Code for the State of Chihuahua
in their substantial parts as pertaining to legal processes in order to leave
testimony of the conventions that each party accepts, as there is no error,
deceit or ill faith; that they are in agreement to ratify this present
instrument before Notary Public or Public Broker and carry out procedures for
inscription before the Public Registry of Commerce and in the Public Registry of
Mines an so, they commit themselves to comply to it in all of its parts.




C.- "Trevizo Purchaser" declares that:

1. He is of Mexican nationality, native of
_________________________________________

born on the____________ of the month of ______________________year__________.
 Is

married under the bond of separation of goods and that his address is at Calle
Ankara number 1800, Colonia Mirador of this city of Chihuahua; his Federal Tax
Payers Registry is_________: likewise, he declare to be current on his income
tax and able to oblige himself and to contract.




2. That his activity is: _____________________________




D).- All parties concerned declare:








--------------------------------------------------------------------------------

I.-That it is their wish and free will to celebrate this present Sale-Purchase
Contract within the framework of the Mini rig Law, the Code of Commerce, the
General Law of Mercantile Societies, the General Law of Titles and Credit
Operations, the Federal Civil Code and the Civil Code for the State of Chihuahua
in their substantial part pertaining to legal processes, in order to reinstate
the convention that each party accepts, and that there is no error, deceit or
ill faith on the part of any.




2. That he is endowed with the legal capacity and fully empowered to celebrate
this present sales-purchase contract.




3.- That it is his wish to submit this present sales-contract contract to the
obligations of the following:




CLAUSES




FIRST.- By virtue of this present contract, "The Seller" will transfer on first
instance to "Amermin Purchaser" 1940 nominal shares of the social capital of the
mercantile society known as Compania Minera La Escuadra, S.A. de C.V. as well as
the quality and rights of partnership and, on second instance, will transfer to
"Trevizo Purchaser" 60 nominal shares of the social capital of Compania Minera
La Escuadra, S.A. de C. V. as well as the quality and rights of partnership
under the terms established in this contract.




SECOND.- The price of the nominal share 3 and, consequently, of the transfer of
quality and rights of partnership, are:




1. For "Amermin Purchaser", the amount of $485,000.00 USD (Four hundred eighty
five thousand 00/000 USD), and




2. For "Trevizo Purchaser", the amount of $15,000.00 USD (Fifteen thousand
00/000 USD).




THIRD "Amermin Purchaser" commits himself by virtue of this present contract to
pay to "Seller" the agreed price through an advance or down payment for the
amount of $17,321.43 USD (Seventeen thousand and three hundred and twenty one
43/000 USD) or its equivalent in National Currency per the rate of exchange
published by the Federal Official Newspaper of the previous day to date of
payment, such, as en the signature of this present contract and the balance, an
amount of $46.7,678.57 USD (Four hundred sixty seven thousand and six hundred
and seventy eight 57/000 USD) according to the following schedule of payments:








--------------------------------------------------------------------------------

1. On the 6th month as of the date of signature of this present contract, that
to say, on the 28th (Twenty eighth) February 2007, the amount of $17,321.43 USD
(Seventeen thousand and three hundred and twenty one 43/000 USD) or its
equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




2. On the 12th month as of the date of signature of this present contract, that
to say, on the 31st (Thirty first) August 2007, the amount of $20,785.71
USD(Twenty thousand and seven hundred and eighty five 71/000 USD) or its
equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




3. On the 17th month as of the date of signature of this present contract, that
to say, on the 31st (Thirty first) January 2008, the amount of $27,714.29 USD
(Twenty seven thousand and seven hundred and fourteen 29/000 USD) or its
equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




4. On the 22nd month as of the date of signature of this present contract, that
to say, on the 30th (Thirtieth) August 2008, the amount of $34,642.86 USD
(Thirty four thousand six hundred and forty two 86/000 USD) or its equivalent in
National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to -late of payment.




5. On the 27th month as of the date of signature of this present contract, that
to say, on the 30th (Thirtiest) November 2008, the amount of $34,642.86 USD
(Thirty four thousand six hundred and forty two 86/000 USD) or its equivalent in
National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to date of payment.




6. On the 32nd month as of the date of signature of this present contract, that
to say, on the 30th (Thirtiest) April 2009, the amount of $48,500.00 USD (Forty
eight thousand and five hundred USD)) or its equivalent in National Currency per
the rate of exchange published by the Federal Official Newspaper of the previous
day to date of payment.




7. On the 37th month as of the date of signature of this present contract, that
to say, on the 30th (Thirtiest) September 2009, the amount of $48,500.00 USD
(Forty eight thousand and five hundred USD)) or its equivalent in National
Currency per the rate of exchange published by the Federal Official Newspaper of
the previous day to date of payment.




8. On the 42nd month as of the date of signature of this present contract, that
to say, on the 28th (Twenty eighth) February 2010, the amount of $55,428.57 USD
(Fifty five thousand and four hundred and twenty eight 57/000 USD)) or





--------------------------------------------------------------------------------

its equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




9. On the 48th month as of the date of signature of this present contract, that
to say, on the 31st (Thirsty first) August 20 10, the amount of $55,428.57 USD
(Fifty five thousand and four hundred and twenty eight 57/000 USD)) or its
equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




10. On the 54th month as of the date of signature of this present contract, that
to say, on the 28th (Twenty eighth) February 2011, the amount of $62,357.14 USD
(Sixty two thousand and three hundred and fifty seven 14/000 USD)) or its
equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




11. On the 60th month as of the date of signature of this present contract, that
to say, on the 31st (Thirsty first) August 2011, the amount of $62,357.14 USD
(Sixty two thousand and three hundred and fifty seven 14/000 USD)) or its
equivalent in National Currency per the rate of exchange published by the
Federal Official Newspaper of the previous day to date of payment.




FOURTH.- "Trevizo Purchaser" commits himself by virtue of this present contract
to pay to "Seller" the agreed price- through advance or down payment the amount
of $535.71 USD (Five hundred and thirty five 71/000 USD) or its equivalent in
National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to date of payment and the balance, an amount of
$14,464.29 USD (Fourteen thousand and four hundred and sixty four 29/000 USD)
according to the following schedule of payments:




1. On the 6th month as of the date of signature of this present contract, that
to say, on the 28th (Twenty eighth) February 2007, the amount of $535.71 USD
(Five hundred and thirty five 71/000 USD)) or its equivalent in National
Currency per the rate of exchange published by the Federal Official Newspaper of
the previous day to date of payment.




2. On the 12th month as of the date of signature of this present contract, that
to say, on the 31st (Thirty first) August 2007, the amount of $642.86 USD (Six
hundred and forty two 86/000 USD)) or its equivalent in National Currency per
the rate of exchange published by the Federal Official Newspaper of the previous
day to date of payment.




3. On the 17th month as of the date of signature of this present contract, that
to say, on the 31st (Thirty first) January 2008, the amount of $857.14 USD
(Eight hundred and fifty seven 14/000 USD)) or its equivalent in National
Currency





--------------------------------------------------------------------------------

per the rate of exchange published by the Federal Official Newspaper of the
previous day to date of payment.




4. On the 22nd month as of the date of signature of this present contract, that
to say, on the 30th (Thirtieth) June 2008, the amount of $1,071.43 USD (One
thousand and seventy one 43/000 USD)) or its equivalent in National Currency per
the rate of exchange published by the Federal Official Newspaper of the previous
day to date of payment.




5. On the 27th month as of the date of signature of this present contract, that
to say, on the 30th (Thirtieth) November 2003, the amount of $1,071.43 USD (One
thousand and seventy one 43/000 USD)) or its equivalent in National Currency per
the rate of exchange published by the Federal Official Newspaper of the previous
day to date of payment.




6. On the 32nd  month as of the date of signature of this present contract, that
to say, on the 30th (Thirtieth) April 2009, the amount of $1,500.00 USD (One
thousand and five hundred USD)) or its equivalent in National Currency per the
rate of exchange published by the Federal Official Newspaper of the previous day
to date of payment.




7. On the 37th month as of the date of signature of this present contract, that
to say, on the 30th (Thirtieth) September 2009, the amount of $1,500.00 USD (One
thousand and five hundred USD)) or its equivalent in National Currency per the
rate of exchange published by the Federal Official Newspaper of the previous day
to date of payment.




8. On the 42nd month as of the date of signature of this present contract, that
to say, on the 28th (Twenty eighth) February 9' .0 10, the amount of $1,714.29
USD (One thousand and seven hundred and fourteen 29/000 USD)) or its equivalent
in National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to date of payment.




9. On the 48th month as of the date of signature of this present contract, that
to say, on the 31st (Thirty first) August 2010, -.he amount of $1,714.29 USD
(One thousand and seven hundred and fourteen 29/000 USD)) or its equivalent in
National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to date of payment.




10. On the 54th month as of the date of signature of this present contract, that
to say, on the 28th (Twenty eighth) February 2011, the amount of $1,928.57 USD
(One thousand and nine hundred and twenty eight 57/000 USD) or its equivalent in
National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to date of payment.








--------------------------------------------------------------------------------

11. On the 60th month as of the date of signature of this present contract, that
to say, on the 31st (Thirty first) August 2011, the amount of $1,928.57 USD (One
thousand and nine hundred and twenty eight 57/000 USD)) or its equivalent in
National Currency per the rate of exchange published by the Federal Official
Newspaper of the previous day to date of payment.




FIFTH.- Both parties convene by virtue of this contract in that all payments
referred to in clauses third and forth, must be done by "Amermin Purchaser" and
"Trevizo Purchaser" without need of prior reminder of payment and at the offices
of these latter located on Calle Ankara number 1800, Colonia Mirador, city of
Chihuahua. Likewise, parties convene in granting a time of grace of thirty
natural days to exercise payment.




SIXTH.- "Amermin Purchaser" and "Trevizo Purchaser" commit themselves to comply
with the obligations contracted by "Seller" as stated in the letter A) of the
Declaration, numeral 11 of this present contract, with the ranchers, land
tenants and commoners owners of the premises where "The Lots" are located and of
the land adjoining the access roads to the mining concessions and the ore
dressing plant. Such obligations include but are not limited to the good care of
fences, doors, livestock and ranch installations. Likewise, they must carry out
periodical maintenance work on roads and dams. In general, "Amermin Purchaser"
and "Trevizo Purchaser" oblige themselves to a good neighbor policy with
ranchers, land tenants and commoners.




SEVENTH.- Furthermore, "Amermin Purchaser" and "Trevizo Purchased", per this
clause, commit themselves to pay the amount of $70,000.00 Mx. Cy. (Seventy
thousand Pesos Mexican Currency) to the Bacoachi commoners, owners of the land
where the ore dressing plant and the machinery are located, the concept of which
is land use as mentioned in the Declaration, numeral 13, letter A) of this
present contract.




EIGHTH.- Due to the fact that Compania Minera La Escuadra, S.A. de C.V. is a
company currently in operation and complying with contract celebrated with the
Mexicaba de Cobre, S.A. de C.V. corporation as referred in Declaration numeral 9
of this present contract, "Purchaser Amermin" and "Purchaser Trevizo" oblige
themselves to allow "Seller" in name of Compania Minera La Escuadra, S.A. de
C.V. and/or who this latter appoints, to comply to such contract up to the 3 Is'
December 2006; "Seller" with his own means will be delivering materials object
of said contract. On account of the previous, it being work and means of
"Seller", it is expressly agreed that "Amermin Purchaser" and "Trevizo
Purchaser" will extend to "Seller" the amount corresponding to materials
delivery and payments generated by such concept less the Added Value Tax (IVA)
sum, under the understanding that such payments and amounts take, at times,
several months to be paid for, after material delivery to client: Mexicana de
Cobra, S.A. de C.V.








--------------------------------------------------------------------------------

NINTH.- "Amermin Purchaser" and "Trevizo Purchaser" commits themselves to invest
a minimum of $300,000.00 USD (Three hundred thousand USD) in the construction
and termination of the works initiated at the ore dressing plant, located in the
Municipality of Bacoachi, Sonora during the first year, starting as of the date
of signature of this present contract, consisting of the following tasks as
minimum:




- Finish construction at offices, warehouses, shops, dorms, dining rooms, etc.




- Contract for commercial electricity service offered by the Federal Electric
Commission (CFE)




- Carry out the paper work to obtain the Ecological permits for the operation of
the plant and mines.




- Replace plant's ball mill liners.




- Waterproof the water dam.




- Recondition two Scooptrams.




- Recondition drilling equipment.




- Finish the construction of the mine camp installations.




- Drill at least 6 bores in order to quantify new reserves at mines.




TENTH.- Operations and tasks referred in the previous clause must be proven to
"Seller" or to the person appointed by "Amermin Purchaser" and/or "Trevizo
Purchaser" and thus these latter commits themselves in this act to guarantee
access to the ore dressing plant and to the mining lots for supervision and
inspection of operations and tasks carried out; likewise, through proof of
results practiced to the bores drilled at "Lots" by lab analysis and sampling,
etc.




ELEVENTH.- Both parties expressly agree that in the event this present contract
does not follow through by causes imputable to "Amermin Purchaser", "Trevizo
Purchaser" or by force majeure, fortuitous or Nature's occurrences or by
manifest cancellation or termination of the contract under the terms of the
THIRTEENTH CLAUSE, all payments incurred in will remain in favor of "Seller",
and this latter will not be in the obligation of reimbursing them. Likewise,
"Amermin Purchaser" and "Trevizo Purchaser" commits themselves to return the
title holding of the nominal shares of Compania Minera La Escuadra, S.A. de C.V.
and all of its assets in good








--------------------------------------------------------------------------------

operation conditions. Any and all improvements undertaken at the ore dressing
plant, offices, roads, equipment and machinery reconditioning, etc., will remain
in favor of "Seller".




TWELFTH.- Both parties agree in that, according to the dispositions set in the
Mining Law, the Code of Commerce, the General Law of Mercantile Societies, the
General Law of Titles and Credit Operations, the Federal Civil Code and the
Civil Code for the State of Chihuahua, causes for cancellation of this present
contract will be the non compliance by any of the parties to the obligations
contracted in the context of the clauses of this present sales-purchase
contract.




THIRTEENTH.- Both parties expressly convene in that this present sales-purchase
contract can only be terminated in advance in the event that it so is convenient
to the interests of both parties and termination will be carried out in writing
and signed in conformity by both involved.




FOURTEENTH.- By virtue of this present contract and during its current status
"Amermin Purchaser" and "Trevizo Purchaser" commits themselves not to encumber,
cede, trespass or lease or permit the use of to third parties the goods its
acquires though the purchase of the titles on account of the purchase of the
shares of the company, as well as of the rights granted by "The Lots", without
having previously obtained full written consent by "Seller".




FIFTEENTH.- "Amermin Purchaser" and "Trevizo Purchaser" commits themselves to
use the equipment and goods of which they acquire title through the acquisition
of the company's shares only to work and to satisfy the end motives within "The
Lots" and thus they cannot move or change such assets to other localities as
long as the current status of this present contract is standing.




SIXTEENTH.- "Amermin Purchaser" and "'Trevizo Purchaser" commits themselves to
keep "The Lots" in current status as well as the lot referred to in letter A) of
numeral 8 and to comply to all requirements of law to such an end, which
include, but are not limited by proof of works carried out, technical reports,
answer to requests by the General Directorship of Mines, payment of semesters'
rights, requests for exploitation in exploration lots, etc.




SEVENTEENTH.- Both parties agree to ratify this present sales-purchase contract
before Notary or Public Broker.




EIGHTEENTH.- For all legal purposes derived from this present contract or for
any notification between the parties, they state their addresses as follows:











--------------------------------------------------------------------------------

"Amermin Purchaser"

Corporacion Amermin, S.A. de C.V.

Calle Ankara 1800

Colonia Mirador

Chihuahua, Chih.




"Trevizo Purchaser"

Ing. Ramiro Trevizo Ledesma

Calle Ankara 1800

Colonia Mirador

Chihuahua, Chih.




"Seller"

Compania Minera La Escuadra, S.A. de C V.

Av. Independencia N' 3010

Colonia Santa Rosa

Ing. Emilio Acuna Peralta

Chihuahua, Chili.




NINETEENTH.- Both parties convene that in case of controversy, interpretation or
to demand compliance to this present contract, they expressly submit and subject
themselves to the jurisdiction of the Law Courts of the city of Chihuahua,
Chih., expressly renouncing in this act to the benefits that might correspond to
them by reason of their current or future domiciles.




Both parties understanding the legal reach and content of the Declarations and
Clauses before mentioned, they ratify them in each and all of their parts and
sign the present contract in the city of Chihuahua, Chih., on the 31st  day of
the month of August 2006.

________________________

"Amermin Purchaser" and "Trevizo Purchaser"

 Ing Ramiro Trevizo Ledezma by his own right

 And as Sole Administrator of

Corporacion Amermin, S.A. de C.V.







___________________________

"The Seller"

Ing Emilio Acuna Peralta by his own right and

 representing C. Lic. Carlos Arnoldo Acuna Aranda



